Case 1:17-cr-00073-JAW Document 1006 Filed 06/05/20 Page 1 of 9                PageID #: 2679



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 DENTON WORRELL,                            )
                                            )
               Petitioner,                  )
                                            )
        v.                                  )      1:17-cr-00073-JAW-2
                                            )
 UNITED STATES OF AMERICA,                  )
                                            )
               Respondent                   )


              RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

        Petitioner moves pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

 sentence. (Motion, ECF No. 935.) Following a guilty plea, Petitioner was convicted of one

 count of conspiracy to distribute and possess with the intent to distribute controlled

 substances; the Court sentenced Petitioner to 120 months in prison. (Indictment, ECF No.

 2; Judgment, ECF No. 656.)

        Petitioner claims that the Court did not advise him of his right to appellate counsel

 and that trial counsel provided ineffective assistance by failing to file a notice of appeal.

 (Motion at 2–3.) The Government requests summary dismissal of the motion. (Response,

 ECF No. 988.)

        Following a review of the record and after consideration of Petitioner’s motion and

 the Government’s request for dismissal, I recommend the Court grant the Government’s

 request and dismiss Petitioner’s motion.
Case 1:17-cr-00073-JAW Document 1006 Filed 06/05/20 Page 2 of 9               PageID #: 2680



                   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Between 2015 and 2017, members of a drug distribution conspiracy transported

 significant quantities of heroin, fentanyl, and cocaine base from New York and

 Massachusetts to Central Maine. (Amended Prosecution Version, ECF No. 456;

 Presentence Investigation Report (PSR) ¶ 4.) Some conspirators stayed with various Maine

 residents at houses where individual transactions with customers occurred. (PSR ¶ 5.) The

 leader of the conspiracy primarily stayed in Rochester, New York and relied upon

 Petitioner and another coconspirator to manage the Maine portion of the operation. (Id.)

 Law enforcement worked with confidential informants and arranged for controlled

 purchases; Petitioner was indicted in May 2017 and subsequently arrested. (Indictment,

 ECF No. 2; Initial Appearance, ECF No. 297.)

        In May 2018, Petitioner pled guilty. (Change of Plea Hearing, ECF No. 492.) The

 guideline sentencing range was 151 to 188 months in prison. (Sentencing Transcript at

 64–65, ECF No. 869.) In September 2018, the Court sentenced Petitioner to a variant

 sentence of 120 months. (Id. at 67–78, 82; Judgment, ECF No. 656.) Petitioner did not

 file an appeal.

                                        DISCUSSION

 A.     Legal Standards

        A person may move to vacate his or her sentence on one of four different grounds:

 (1) “that the sentence was imposed in violation of the Constitution or laws of the United

 States”; (2) “that the court was without jurisdiction” to impose its sentence; (3) “that the

 sentence was in excess of the maximum authorized by law”; or (4) that the sentence

                                              2
Case 1:17-cr-00073-JAW Document 1006 Filed 06/05/20 Page 3 of 9                PageID #: 2681



 “is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a); see Knight v. United States,

 37 F.3d 769, 772 (1st Cir. 1994).

        “[P]ro se habeas petitions normally should be construed liberally in petitioner’s

 favor.” United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005) (citing Estelle v. Gamble,

 429 U.S. 97, 106 (1976)). The burden is on the section 2255 petitioner to establish by a

 preponderance of the evidence that he or she is entitled to section 2255 relief. David v.

 United States, 134 F.3d 470, 474 (1st Cir. 1998); United States v. DiCarlo, 575 F.2d 952,

 954 (1st Cir. 1978). When “a petition for federal habeas relief is presented to the judge

 who presided at the petitioner’s trial, the judge is at liberty to employ the knowledge

 gleaned during previous proceedings and make findings based thereon without convening

 an additional hearing.” United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

        A collateral challenge is not a substitute for an appeal. United States v. Frady,

 456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002).

 “[A] defendant’s failure to raise a claim in a timely manner at trial or on appeal constitutes

 a procedural default that bars collateral review, unless the defendant can demonstrate cause

 for the failure and prejudice or actual innocence.” Berthoff, 308 F.3d at 127-28. Procedural

 default is an affirmative defense. Sotirion v. United States, 617 F.3d 27, 32 (1st Cir. 2010).

 The First Circuit has recognized that “federal courts have the authority to consider

 procedural default sua sponte.” Rosenthal v. O’Brien, 713 F.3d 676, 683 (1st Cir. 2013)

 (citing Brewer v. Marshall, 119 F.3d 993, 999 (1st Cir. 1997)); see also Daniels v. United

 States, 532 U.S. 374, 382-83 (2001) (recognizing that “procedural default rules developed

 in the habeas corpus context apply in § 2255 cases”) (citing Frady, 456 U.S. at 167-68).

                                               3
Case 1:17-cr-00073-JAW Document 1006 Filed 06/05/20 Page 4 of 9                  PageID #: 2682



        An allegation of ineffective assistance of counsel can excuse a procedural default if

 the petitioner demonstrates that counsel’s representation “fell below an objective standard

 of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984). The petitioner

 must also demonstrate that “there is a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different.

 A reasonable probability is a probability sufficient to undermine confidence in the

 outcome.” Id. at 694. A district court reviewing a claim of ineffective assistance of counsel

 need not address both prongs of the Strickland test because a failure to meet either prong

 will undermine the claim. Id. at 697. If a petitioner’s “claims fail on the merits, his related

 claims that counsel rendered ineffective assistance in failing to press the claims at trial or

 on appeal must also fail.” Tse v. United States, 290 F.3d 462, 465 (1st Cir. 2002) (per

 curiam).

        Under the law of the case doctrine, “issues disposed of in a prior appeal will not be

 reviewed again by way of a 28 U.S.C. § 2255 motion.” Singleton v. United States, 26 F.3d

 233, 240 (1st Cir. 1994) (internal modifications and quotation marks omitted); see also

 Elwell v. United States, 95 F.3d 1146, 1996 WL 516138 at *5 (1st Cir. 1996) (holding that

 a petitioner “is not entitled on collateral review to relitigate issues raised on direct appeal,

 absent an intervening change in the law”); White v. United States, 371 F.3d 900, 902 (7th

 Cir. 2004) (collecting cases and explaining limited exceptions).

        “Evidentiary hearings on § 2255 petitions are the exception, not the norm, and there

 is a heavy burden on the petitioner to demonstrate that an evidentiary hearing is warranted.

 An evidentiary hearing ‘is not necessary when a [§] 2255 petition (1) is inadequate on

                                                4
Case 1:17-cr-00073-JAW Document 1006 Filed 06/05/20 Page 5 of 9                  PageID #: 2683



 its face, or (2) although facially adequate, is conclusively refuted as to the alleged facts by

 the files and records of the case.’” Moreno-Morales v. United States, 334 F.3d 140, 145

 (1st Cir. 2003) (citation omitted) (quoting DiCarlo, 575 F.2d at 954 (quotation marks

 omitted)).

        Summary dismissal of a motion is permitted when the allegations are “‘vague,

 conclusory, or palpably incredible,’” even “‘if the record does not conclusively and

 expressly belie [the] claim.’” David, 134 F.3d at 478 (quoting Machibroda v. United States,

 368 U.S. 487, 495 (1962)). A court can reasonably require a petitioner to supply the court

 with salient details of the claim prior to permitting discovery or a hearing. Id. (holding that

 “the district court did not abuse its discretion in refusing to license a fishing expedition”).

 B.     Notice of Right to Appellate Counsel

        Petitioner acknowledges that the Court advised him of his right to appeal but faults

 the Court for not advising him of his right to have counsel appointed during an appeal. The

 district court is obligated to follow certain procedures at sentencing, including providing

 defendants an opportunity to speak. Fed. R. Crim. P. 32(i). The sentencing court must

 also provide notice to defendants of their right to appeal, including their right to proceed

 in forma pauperis if they are unable to pay the appeal costs. Fed. R. Crim. P. 32(j). Neither

 Rule 32 nor any other authority obligates the district court to advise a defendant of his or

 her right to counsel on appeal. Petitioner’s argument thus fails.




                                                5
Case 1:17-cr-00073-JAW Document 1006 Filed 06/05/20 Page 6 of 9                   PageID #: 2684



 C.     Ineffective Assistance

        Petitioner asserts his trial counsel provided ineffective assistance by failing to file a

 notice of appeal after Petitioner expressed an interest in appealing. The Supreme Court

 explained counsel’s obligation as follows:

        [C]ounsel has a constitutionally imposed duty to consult with the defendant
        about an appeal when there is reason to think either (1) that a rational
        defendant would want to appeal (for example, because there are nonfrivolous
        grounds for appeal), or (2) that this particular defendant reasonably
        demonstrated to counsel that he was interested in appealing.

 Roe v. Flores-Ortega, 528 U.S. 470, 480 (2000).

        A defendant need not use “magic words” in order to “reasonably demonstrate” an

 interest in appealing; saying something that indicates a desire to pursue further relief that

 might be available is enough, but merely expressing displeasure at sentencing is

 insufficient to trigger the duty to consult about an appeal. Rojas-Medina v. United States,

 924 F.3d 9, 17 (1st Cir. 2019). The term “consult” in this context means “advising the

 defendant about the advantages and disadvantages of taking an appeal, and making a

 reasonable effort to discover the defendant’s wishes.” Id. at 478. “If counsel has consulted

 with the defendant . . . [c]ounsel performs in a professionally unreasonable manner only

 by failing to follow the defendant’s express instructions with respect to an appeal.” Id.

        Because a presumption of prejudice applies to a loss of the opportunity to pursue an

 appeal, “[a] defendant is not required to show that an appeal is likely to be successful . . . .”

 Rojas-Medina, 924 F.3d at 16. In order to satisfy the prejudice prong of the Strickland

 inquiry, a defendant only needs to “demonstrate that there is a reasonable probability that,



                                                6
Case 1:17-cr-00073-JAW Document 1006 Filed 06/05/20 Page 7 of 9                 PageID #: 2685



 but for counsel’s deficient failure to consult with him about an appeal, he would have

 timely appealed.” Flores-Ortega at 484.

        Petitioner has alleged that he expressed to counsel an interest in appealing.

 Petitioner’s allegation appears sufficient to have triggered the duty to consult. Petitioner’s

 attorney asserts that: (1) he explained the appeal process with Petitioner before sentencing,

 (2) he advised Petitioner of his appellate rights immediately following sentencing, at which

 point Petitioner said that he was satisfied with the sentence and did not want counsel to file

 a notice of appeal, (3) Petitioner called his attorney to discuss an appeal; counsel advised

 Petitioner about appellate options and appellate procedures and told Petitioner that he

 would file a notice of appeal if Petitioner wished, and (4) he spoke with Petitioner’s mother

 about appeal options because she acted as an advisor and confidant during the

 representation, and she never instructed him to file an appeal. (Brunelle Declaration, ECF

 No. 989.) Counsel stresses that he repeatedly offered to file a notice of appeal if Petitioner

 wished, but Petitioner never directed him to do so. (Id.)

        Counsel’s assertions, which Petitioner did not refute after the filing of counsel’s

 declaration, support the conclusion that counsel satisfied his obligation to consult with

 Petitioner. Although Petitioner alleges that he expressed an interest in appealing, Petitioner

 does not assert that counsel ignored a request or direction to file a notice of appeal. Because

 counsel consulted with Petitioner about an appeal, Petitioner has not established that

 counsel’s performance was substandard.

        Even if counsel’s efforts to consult with Petitioner were inadequate, Petitioner has

 not demonstrated a reasonable probability that he would have filed an appeal. Petitioner

                                               7
Case 1:17-cr-00073-JAW Document 1006 Filed 06/05/20 Page 8 of 9                PageID #: 2686



 pled guilty, there were no significant disputed factual issues resolved against him at

 sentencing, Petitioner received a sentence well below the advisory guideline range,

 Petitioner expressed satisfaction after sentencing, and Petitioner has not identified any

 grounds or issues that might serve as a basis for an appeal. Although none of those factors

 is determinative on its own, they each reduce the likelihood that Petitioner would have

 chosen to file an appeal but for any deficient performance. See DeCato v. United States,

 51 F. App’x 888, 889 (1st Cir. 2002) (highlighting guilty plea, similar sentence imposed to

 that of plea agreement, and “negligible prospect of success” on stated assignments of error).

        In sum, Petitioner has not demonstrated, and the record would not support a finding

 that counsel provided constitutionally ineffective assistance.

                                        CONCLUSION

        Based on the foregoing analysis, an evidentiary hearing is not warranted under Rule

 8 of the Rules Governing Section 2255 Cases. In addition, I recommend that the Court

 deny Petitioner’s motion for habeas relief under 28 U.S.C. § 2255. I further recommend

 that the Court deny a certificate of appealability pursuant to Rule 11 of the Rules Governing

 Section 2255 Cases because there is no substantial showing of the denial of a constitutional

 right within the meaning of 28 U.S.C. § 2253(c)(2).

                                          NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        shall be filed within fourteen (14) days after the filing of the objection.


                                              8
Case 1:17-cr-00073-JAW Document 1006 Filed 06/05/20 Page 9 of 9                PageID #: 2687



              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.


                                                   /s/ John C. Nivison
                                                   U.S. Magistrate Judge

       Dated this 5th day of June, 2020.




                                              9
